GLADNEY, Judge.
This case was consolidated for trial with Calvert Fire Ins. Co. v. Hall Funeral Home, La.App., 68 So.2d 626, wherein all material facts and issues herein involved are fully stated.
Ryerson has brought this suit against C. A. Hall, doing business as Hall Funeral Home, and its insurer, The Maryland Casualty Company, to recover damages for personal injuries allegedly caused by the negligent operation of an ambulance which collided with the automobile driven by plaintiff.
In the companion case, referred to1 above, we held that Ryerson was guilty of contributory negligence and, therefore, rejected the demands of his employer, the Calvert Fire Insurance 'Company, the owner of the automobile. For the reasons assigned in Calvert Fire Ins. Co. v. Hall Funeral Home, supra, appellant’s demands in the instant suit should be rejected.
It is, therefore, ordered that the judgment from which appealed be, and the same is hereby affirmed at appellant’s cost.